                       Case 8:20-bk-03608-CPM           Doc 99     Filed 05/29/20     Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA


                                       PRO MEMO

                                                            05/29/2020 02:30 PM
                                                            COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                FILING DATE:
8:20-bk-03608-CPM                      11                     05/06/2020
Chapter 11
DEBTOR:               CFRA Holdings, LLC


DEBTOR ATTY:         Stephen Ravin
TRUSTEE:             NA
HEARING:
1-Continued Hearing on Emergency Motion for Approval of
Post-Petition Financing and
Authorizing Debtors to Use Cash Collateral Filed by Aaron S
Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #47;
Obj 62; 78; 91)
Note: To continue on June 1, 2020 at 3:45 p.m. if needed
2-Motion to Sell Property Free and Clear of Liens. Property
description: Substantially All of the Debtors' Assets. Debtors'
Motion for Entry of (I) an Order Approving Bidding Procedures,
Assumption and Assignment Procedures, and the Form and
Manner of Notice Thereof; and (II) Order(s) (A) Approving the
Sale of Substantially All of the Debtors' Assets, (B) Authorizing
the Sales Free and Clear of All Encumbrances, and (C)
Authorizing Assumption and Assignment of Executory Contracts
and Unexpired Leases. (Fee Paid.) Filed by Aaron S
Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #53; Obj 79; 90)
.

APPEARANCES::

 Bryan Adel; Aaron Applebaum; David Bertenthal; David Catuogno; Carmen Contreras-Martinez; Daniel Eliades; Al Gomez; Kevin
Hing; Laura Jones; Norman Kinel; Jeffrey Kucera; Dennis Lewandowski; Azid Mazhir; John Morris; Jihyun Park; Tim Pruban;
Craig Rasile; Stephen Ravin; Michael Reining; Mark Salzberg; Christine Son; Gregg Steinman; J. Ellsworth Summers, Jr.; Alan
Weiner; Nathan Wheatley

RULING:

1-Continued Hearing on Emergency Motion for Approval of Post-Petition Financing and
Authorizing Debtors to Use Cash Collateral Filed by Aaron S Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #47; Obj
62; 78; 91):  Hearing to continue to June 1 at 3:45 pm (to be heard if consent of the parties)
                                Case Number 8:20-bk-03608-CPM                   Chapter 11
                         Case 8:20-bk-03608-CPM            Doc 99      Filed 05/29/20      Page 2 of 2
2-Motion to Sell Property Free and Clear of Liens. Property
description: Substantially All of the Debtors' Assets. Debtors'
Motion for Entry of (I) an Order Approving Bidding Procedures,
Assumption and Assignment Procedures, and the Form and
Manner of Notice Thereof; and (II) Order(s) (A) Approving the
Sale of Substantially All of the Debtors' Assets, (B) Authorizing
the Sales Free and Clear of All Encumbrances, and (C)
Authorizing Assumption and Assignment of Executory Contracts
and Unexpired Leases. (Fee Paid.) Filed by Aaron S
Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #53; Obj 79; 90):          Hearing to continue to June 1 at 3:45 pm

 ***NOTE: Save for future scheduling the morning of June 4 and all day on June 5. Scheduling to be dismissed at June 1
hearing***


.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-03608-CPM                      Chapter 11
